Action in replevin to recover possession of 550 taxicabs sold to defendant Capitol Cab Co., Inc., by plaintiff for $421,126.51, secured by a chattel mortgage executed by. said defendant. Alleging default in *711the payments called for by this mortgage, the complaint asks judgment for either the possession of the taxicabs or for the unpaid balance. Order granting plaintiff’s motion for judgment on the pleadings, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present—-Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.